Citation Nr: 0524871	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial increased rating for arterial 
hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1981 
to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO granted service connection for arterial hypertension and 
assigned a noncompensable evaluation to this disability, 
effective from October 2000.  

In April 2001, the RO notified the veteran of this award.  
One month later in May 2001, the veteran expressed 
disagreement with the noncompensable evaluation assigned to 
his service-connected arterial hypertension.  In a June 2001 
rating action, the RO awarded a compensable evaluation of 
10 percent, effective from October 2000, for this 
service-connected disability.  

Pursuant to the Board's request, the RO, in June 2004, issued 
an SOC to the veteran and his representative.  In the 
following month, the veteran filed a VA Form 9, Appeal To 
Board Of Veterans' Appeals, in which he stated that his 
condition is severe.  As the veteran had perfected a timely 
appeal with respect to the issue of entitlement to an initial 
increased rating for his service-connected arterial 
hypertension, the RO procured additional evidence.  
Thereafter, in October 2004, the RO continued to deny this 
claim and rendered a supplemental statement of the case 
(SSOC).  In November 2004, the RO returned the veteran's case 
to the Board for final appellate review of this initial 
increased rating issue.  

Additionally, in January 2005, the veteran's representative 
raised the matter of service connection for a chronic 
headache disability, asserted to be secondary to the 
service-connected arterial hypertension.  That matter has not 
been developed for appellate review and is referred to the RO 
for appropriate action.  

The appeal regarding the veteran's claim for an initial 
disability rating greater than 10 percent for his 
service-connected arterial hypertension is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  




REMAND

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claim for an initial 
disability rating greater than 10 percent for the 
service-connected arterial hypertension.  A remand is 
necessary, therefore, to allow the RO an opportunity to 
provide such notice to the veteran.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the issue of 
entitlement to an initial disability 
rating greater than 10 percent for the 
service-connected arterial hypertension, 
the RO must review the claims folder and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
this claim; 

(b) Notify the veteran of the information 
and evidence that he is responsible for 
providing with regard to this issue;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to this initial increased rating claim.  

2.  The RO should then re-adjudicate the 
issue of entitlement to an initial 
disability rating greater than 10 percent 
for the service-connected arterial 
hypertension.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

 
 
 
 

